Filed 5/26/22 P. v. Daggett CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F082882
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. VCF408813)
                    v.

    LESLIE LYTLE DAGGETT,                                                                 OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Melinda
Myrle Reed, Judge.
         Robert L. Hernandez, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Michael P. Farrell, Assistant Attorney General, Louis M. Vasquez, Amanda D.
Cary and Lewis A. Martinez, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-




*        Before Levy, Acting P. J., Peña, J. and Meehan, J.
       Defendant Leslie Lytle Daggett pled no contest to stalking and vandalism, both of
which were reduced to misdemeanors pursuant to a negotiated plea agreement. The trial
court granted defendant a two-year term of probation. Defendant contends that his term
of probation must be modified to one year pursuant to Penal Code section 1203a,1
subdivision (a), as amended by Assembly Bill No. 1950 (2019−2020 Reg. Sess.)
(Assembly Bill 1950). The People agree that defendant is entitled to the benefit of
Assembly Bill 1950 but contend that we should remand the matter to the trial court to
reduce the term of probation to one year. We reduce defendant’s term of probation to
one year. In all other respects, we affirm.
                              PROCEDURAL SUMMARY
       On April 15, 2021, the Tulare County District Attorney filed an information
charging defendant with stalking (§ 646.9, subd. (a); count 1), two counts of felony
vandalism (§ 594, subd. (a); counts 2 & 3), misdemeanor vandalism (§ 594, subd. (a);
count 4), and misdemeanor public nuisance (§§ 370/372; count 5).
       On May 21, 2021, pursuant to a negotiated plea agreement, defendant pled no
contest to counts 1 and 2. In exchange, those counts were reduced to misdemeanors
pursuant to section 17, subdivision (b), and the remaining counts were to be dismissed at
sentencing, all on the prosecutor’s motion. During the change of plea colloquy, the trial
court indicated both that, pursuant to the plea agreement, “defendant is going to be placed
on probation for a period of one year”2 and defendant “will be placed on probation for a
period of up to two years.”
       On May 24, 2021, the trial court granted defendant’s application for probation and
“placed [defendant] on probation for the required maximum of two years, for … the


1      All further statutory references are to the Penal Code.
2      The minute order from the change of plea hearing also reflects a “1 year” term of
probation.


                                              2.
stalking charge, as well as the other charges[,]” required defendant serve 365 days in jail
as a condition of his probation, ordered restitution, and imposed a 10-year protective
order.3
          On June 4, 2021, defendant filed a notice of appeal.
                                        DISCUSSION4
          A. Applicability of Assembly Bill 1950
          Effective January 1, 2021, Assembly Bill 1950 amended sections 1203a and
1203.1 to limit the maximum term of probation a trial court is authorized to impose for
most felony offenses to two years and most misdemeanor offenses to one year.
(§§ 1203a, subd. (a), 1203.1, subds. (a) & (m), as amended by Stats. 2020, ch. 328,
§§ 1, 2.) Misdemeanor terms of probation may exceed one year for “any offense that
includes specific probation lengths within its provisions.” (§ 1203a, subd. (b).) “[T]he
… limitation[s] on … probation set forth in Assembly Bill … 1950 [are] ameliorative


3      The People correctly note that counts 3, 4, and 5 were not dismissed at the
sentencing hearing as was negotiated in the plea agreement. Nevertheless, the minute
order from that hearing reflects that those counts were dismissed. “Because a ‘negotiated
plea agreement is a form of contract,’ it is interpreted according to general contract
principles.” (People v. Segura (2008) 44 Cal.4th 921, 930.) “Specific enforcement [of
the bargain] is appropriate when it will implement the reasonable expectations of the
parties without binding the trial judge to a disposition that he or she considers unsuitable
under all the circumstances.” (People v. Mancheno (1982) 32 Cal.3d 855, 861.)
        Here, the parties expressly agreed that the court would dismiss the remaining
counts. At sentencing, the trial court failed to do so. Under the circumstances, specific
enforcement of the bargain is the appropriate remedy. It is apparent from the record that
the trial court’s failure to dismiss the remaining counts and enhancement allegations was
inadvertent. The trial court accepted defendant’s no contest plea and admission,
otherwise sentenced defendant in accordance with the plea agreement, and issued a
minute order reflecting that the counts were dismissed. Thus, the reasonable expectations
of the parties and the trial court will be implemented if we deem those counts properly
dismissed. We do so.
4     Because defendant raises only legal issues on appeal, a factual summary is
omitted.


                                               3.
change[s] to the criminal law that [are] subject to the [In re] Estrada [(1965) 63 Cal.2d
740] presumption of retroactivity.” (People v. Sims (2021) 59 Cal.App.5th 943,
963–964; accord, People v. Quinn (2021) 59 Cal.App.5th 874, 883–885.) Therefore, the
amendments to sections 1203a and 1203.1 apply to all cases not final on Assembly Bill
1950’s effective date. (Estrada, at p. 742.)
       As the parties agree, defendant’s case was not final on January 1, 2021, and he
was sentenced to a misdemeanor term of probation exceeding one year for crimes of
conviction that do not “include[] specific probation lengths within [their] provisions.”
(§ 1203a, subd. (b); see §§ 646.9, 594, 17, subd. (b)(3) [a crime punishable as a
misdemeanor is a misdemeanor for all purposes when a defendant is granted probation
and the trial court declares the offense to be a misdemeanor].) We agree. Defendant is
entitled to the benefit of Assembly Bill 1950.
       B. Remedy
       The parties disagree on the appropriate remedy—defendant contends we should
modify his term of probation to one year; the People contend we should remand the
matter to the trial court to modify the term of probation to a period not to exceed
one year. We modify defendant’s term of probation to one year from May 24, 2021.
(See People v. Flores (2022) 77 Cal.App.5th 420, 453.)
       The People argue that we should remand the matter to the trial court so the trial
court can consider any violations of probation not before this court. The People correctly
note that a misdemeanor probationer’s probation may extend longer than one year if he or
she violates probation, and the trial court revokes his or her probation. (§ 1203.2,
subd. (a); see People v. Burton (2009) 177 Cal.App.4th 194, 199.) A trial court may
revoke probation if probation is violated or, at any time before the termination of
probation, modify the terms and conditions of probation (and the parties may move the
court to do so). (§§ 1203.2, subds. (a), (b)(1), 1203.3, subd. (a).) If, at any time before
the expiration of defendant’s one-year term of probation, he violates probation, the trial

                                               4.
court is empowered to revoke his probation. As noted, such a revocation would toll the
running of defendant’s term of probation. Because we do not order defendant’s term of
probation terminated on a specific date—instead, we reduce defendant’s term of
probation from two years to one year, subject to any other modifications of the term of
probation required by law—this opinion should not be read to preclude any tolling of
defendant’s term of probation based on facts not before this court. If no revocation
proceeding has been initiated prior to the end date for defendant’s term of probation, the
term of probation will expire by operation of law. (People v. Chavez (2018) 4 Cal.5th
771, 783 [“[S]ection 1203.3 provides for automatic discharge at the end of the probation
term.”].)
                                     DISPOSITION
       Defendant’s term of probation is reduced to one year, beginning on May 24, 2021.
The trial court is directed to issue an amended minute order reflecting the modification
(and continuing to reflect that counts 3, 4, and 5 were dismissed) and forward a copy to
the relevant entities. As modified, the judgment is affirmed.




                                            5.